UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) November 5, 2013 Dominion Resources, Inc. (Exact Name of Registrant as Specified in Its Charter) Virginia (State or other jurisdiction of incorporation) 001-08489 (Commission File Number) 54-1229715 (IRS Employer Identification No.) 120 Tredegar Street Richmond, Virginia (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code (804) 819-2000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On November 5, 2013, Dominion Resources, Inc. issued a press release announcing unaudited earnings for the three months ended September 30, 2013.The press release and related unaudited earnings tables are furnished with this Form 8-K as Exhibit 99. Item 9.01 Financial Statements and Exhibits. Exhibit 99 Dominion Resources, Inc. press release dated November 5, 2013 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOMINION RESOURCES, INC. Registrant /s/Carter M. Reid Carter M. Reid Senior Vice President – Administrative Services, Chief Compliance Officer and Corporate Secretary Date:November 5, 2013
